Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Note:  It appears that a Terminal Disclaimer was filed in parent application 11/328,433 on 03/05/2009.  Per MPEP 804.02(VI) a Terminal Disclaimer should similarly be filed in this continuing application.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/983,674 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the claims 1-20 in the present application is encompassed in the claims 1-20 of copending Application No. 16/983,674 or is an obvious variation.
Claim 1 of instant application and claim 1 of copending application No. 16/983,674 are mapped below:



Application 16/987,174
Co-pending application 16/983,674
An automated driving enabled vehicle, 

comprising:

a travel controller configured to control travel of 

the vehicle while switching a

travel control state between automated driving 

and manual driving;

an automated driving indicator lamp configured 

to be switched on perceptibly

from outside the vehicle on an occasion of the 

automated driving; and

a lamp controller configured to switch on the 

automated driving indicator lamp

to indicate that the travel control state is the 

automated driving, during execution of the

automated driving in which the travel controller 

controls the travel of the vehicle by

the automated driving,

the lamp controller being configured to start a 

lighting control of the automated

driving indicator lamp that has been off, before 

the vehicle makes a departure by the

automated driving, on a condition that the 

vehicle is about to make the departure by the

automated driving from a parked or stopped 
state with the automated driving indicator

lamp off.


An automated driving enabled vehicle, 

comprising: 

a travel controller configured to control 

travel of the vehicle while switching 

a travel control state between automated driving 

and manual driving; 

an automated driving indicator lamp configured 

to be switched on perceptibly 

from outside the vehicle on an occasion of the 

automated driving; and 

a lamp controller configured to make a control to 

switch on the automated driving indicator lamp 

to indicate that the travel control state is the 

automated driving, during execution of the 

automated driving in which the travel controller 

controls the travel of the vehicle by the 

automated driving, 

PETTINGER, in the same field of endeavor, teaches  start a lighting control of the automated driving indicator lamp that has been off, before the vehicle makes a departure by the automated driving, on a condition that the vehicle is about to make the departure by the automated driving from a parked or stopped state with the automated driving indicator lamp off (page 31, lines 1-2, “using one or both of sound and light that the vehicle is about to move off in the autonomous driving mode, before the vehicle moves in the autonomous driving mode.”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle indicator light system as disclosed by Redick by incorporating the controlling of the lamp indicator based on the vehicle mode as taught by PETTINGER for the purpose of providing an indicator that can be easily recognized by people nearby the autonomous vehicle. 




Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/985,909 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the claims 1-20 in the present application is encompassed in the claims 1-20 of copending Application No. 16/985,909 or is an obvious variation.
Appropriate action is required.

Claim 1 of instant application and claim 1 of copending application No. 16/985,909  are mapped below:
Application 16/987,174
Co-pending application 16/985,909
An automated driving enabled 

vehicle, 

comprising:

a travel controller configured to control 

travel of the vehicle while switching a

travel control state between automated 

driving and manual driving;

an automated driving indicator lamp configured 

to be switched on perceptibly

from outside the vehicle on an occasion of the 

automated driving; and

a lamp controller configured to switch on the 

automated driving indicator lamp

to indicate that the travel control state is the 

automated driving, during execution of the

automated driving in which the travel controller 

controls the travel of the vehicle by

the automated driving,

the lamp controller being configured to start a 

lighting control of the automated

driving indicator lamp that has been off, before 

the vehicle makes a departure by the

automated driving, on a condition that the 

vehicle is about to make the departure by the

automated driving from a parked or stopped 
state with the automated driving indicator

lamp off.


An automated driving enabled 

vehicle, 

comprising: 

a travel controller configured to control 

travel of the vehicle while switching 

a travel control state between automated driving 

and manual driving; 

an automated driving indicator lamp configured 

to be switched on perceptibly 

from outside the vehicle on an occasion of the 

automated driving; and 

a lamp controller configured to make a control to 

switch on the automated driving indicator lamp 

to indicate that the travel control state is the 

automated driving, during execution of the 

automated driving in which the travel controller 

controls the travel of the vehicle by the 

automated driving, 

PETTINGER, in the same field of endeavor, teaches  start a lighting control of the automated driving indicator lamp that has been off, before the vehicle makes a departure by the automated driving, on a condition that the vehicle is about to make the departure by the automated driving from a parked or stopped state with the automated driving indicator lamp off (page 31, lines 1-2, “using one or both of sound and light that the vehicle is about to move off in the autonomous driving mode, before the vehicle moves in the autonomous driving mode.”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle indicator light system as disclosed by Redick by incorporating the controlling of the lamp indicator based on the vehicle mode as taught by PETTINGER for the purpose of providing an indicator that can be easily recognized by people nearby the autonomous vehicle. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term “on an occasion” in claim 1 is a relative term which renders the claim indefinite. The term “an on occasion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-14 are rejected under 35 U.S.C. 112(b) for being dependent on claim 1.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Redick (US 20200031274 A1) in view of PETTINGER (GB 2571149 A). 

	Regarding claim 1, Redick discloses an automated driving enabled vehicle (¶0030, “the autonomous on-board computer controlled feature of the vehicle 102 is enabled”) comprising: 
	a travel controller (¶0030, “on-board computer 104 ”) configured to control travel of the vehicle while switching a travel control state between automated driving and manual driving (¶0030, The mode determination module 112 identifies whether the autonomous vehicle 102 is driven in the automatic mode or in the manual mode. In the automatic mode, the autonomous vehicle 102 is controlled by the set of applications installed in the autonomous and in the manual mode, humans drive the autonomous vehicle 102); 
	an automated driving indicator lamp (fig. 3, “120”, ¶0028, “an autonomous driving mode indicator light 120”) configured to be switched on perceptibly from outside the vehicle on an occasion of the automated driving (¶0032, “The autonomous driving mode indicator light 120 is coupled to the autonomous driving system 100 such that it automatically turns on at all times while the vehicle 102 is being controlled autonomously and automatically turns off at all times while the vehicle 102 is not being controlled autonomously”); and 
	a lamp controller (¶0030, “The output module 114 ”) configured to switch on the automated driving indicator lamp to indicate that the travel control state is the automated driving, during execution of the automated driving in which the travel controller controls the travel of the vehicle by the automated driving (¶0030, “The output module 114 illuminates the autonomous driving mode indicator light 120 positioned on the surface of the autonomous vehicle 102 based on the mode of driving provided by the mode determination module 112. If the mode determined by the mode determination module 112 is automatic, then the output module 114 turns on the autonomous driving mode indicator light 120. If the mode determined by the mode determination module 112 is manual, then the output module 114 turns off the autonomous driving mode indicator light 120”).
	While Redick discloses  the lamp controller (¶0030, “The output module 114 ”) being configured to start a lighting control of the automated driving indicator lamp that has been off (¶0030, “output module 114 turns on the autonomous driving mode indicator light 120. If the mode determined by the mode determination module 112 is manual, then the output module 114 turns off the autonomous driving mode indicator light 120”), however does not explicitly disclose start a lighting control of the automated driving indicator lamp that has been off, before the vehicle makes a departure by the automated driving, on a condition that the vehicle is about to make the departure by the automated driving from a parked or stopped state.
	PETTINGER, in the same field of endeavor, teaches  start a lighting control of the automated driving indicator lamp that has been off, before the vehicle makes a departure by the automated driving, on a condition that the vehicle is about to make the departure by the automated driving from a parked or stopped state with the automated driving indicator lamp off (page 31, lines 1-2, “using one or both of sound and light that the vehicle is about to move off in the autonomous driving mode, before the vehicle moves in the autonomous driving mode.”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle indicator light system as disclosed by Redick by incorporating the controlling of the lamp indicator based on the vehicle mode as taught by PETTINGER for the purpose of providing an indicator that can be easily recognized by people nearby the autonomous vehicle. 
	Regarding claim 2, Redick does not explicitly disclose, but PETTINGER teaches wherein the lamp controller is configured to start the lighting control of the automated driving indicator lamp that has been off, before the vehicle starts the departure by the automated driving, on a condition that the vehicle in the parked or stopped state becomes ready for the departure (page 31, lines 1-2, “using one or both of sound and light that the vehicle is about to move off in the autonomous driving mode, before the vehicle moves in the autonomous driving mode.”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle indicator light system as disclosed by Redick by incorporating the controlling of the lamp indicator based on the vehicle mode as taught by PETTINGER for the purpose of providing an indicator that can be easily recognized by people nearby the autonomous vehicle. 

	Regarding claim 3, Redick discloses control the automated driving indicator lamp to a first lighting state (¶0032, “ The autonomous driving mode indicator light 120 can have color, size, brightness”), however does not explicitly disclose, but PETTINGER teaches wherein the lamp controller is configured to control the automated driving indicator lamp to until the vehicle makes the departure by the automated driving, on the condition that the vehicle is about to make the departure by the 
automated driving from the parked or stopped state with the automated driving indicator lamp off (page 31, lines 1-2, “using one or both of sound and light that the vehicle is about to move off in  the autonomous driving mode, before the vehicle moves in the autonomous driving mode.”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle indicator light system as disclosed by Redick by incorporating the controlling of the lamp indicator based on the vehicle mode as taught by PETTINGER for the purpose of providing an indicator that can be easily recognized by people nearby the autonomous vehicle. 
	Regarding claim 4, Redick discloses control the automated driving indicator lamp to a first lighting state (¶0032, “ The autonomous driving mode indicator light 120 can have color, size, brightness”), however does not explicitly disclose, but PETTINGER teaches wherein the lamp controller is configured to control the automated driving indicator lamp until the vehicle makes the departure by the automated driving, on the condition that the vehicle is about to make the departure by the automated driving from the parked or stopped state with the automated driving indicator lamp off (page 31, lines 1-2, “using one or both of sound and light that the vehicle is about to move off in  the autonomous driving mode, before the vehicle moves in the autonomous driving mode.”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle indicator light system as disclosed by Redick by incorporating the controlling of the lamp indicator based on the vehicle mode as taught by PETTINGER for the purpose of providing an indicator that can be easily recognized by people nearby the autonomous vehicle. 

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Redick (US 20200031274 A1) in view of PETTINGER (GB 2571149 A) applied to claim 1 and further in view of Salter (2018/0334088).

	Regarding claim 5, Redick does not explicitly disclose wherein in the first lighting state, the lamp controller is configured to increase and decrease brightness of the automated driving indicator lamp, or extend and contract an illumination range of the automated driving indicator lamp, or both.
	 Salter teaches wherein in the first lighting state, the lamp controller is configured to increase and decrease brightness of the automated driving indicator lamp, or extend and contract an illumination range of the automated driving indicator lamp, or both (¶0071, “If the fourth lighting effect E4 has been commanded by the control system 12, .. a first portion P1 of the grille bars 26 can be illuminated at full brightness, while a second portion P2 of the grille bars 26 can be more dimly lit (e.g., about 20% intensity or less)”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle indicator light system as disclosed by Redick by incorporating the adjustment of the light based on the vehicle mode as taught by Salter for the purpose of improving safety by providing visible indications of the vehicle operating intentions may be particularly autonomous vehicles, i.e., vehicles that can be operated either wholly or partially without input from a human operator.


	Regarding claim 6, Salter further teaches wherein in the first lighting state, the lamp controller is configured to increase and decrease brightness of the automated driving indicator lamp, or extend and contract an illumination range of the automated driving indicator lamp, or both (¶0071, “If the fourth lighting effect E4 has been commanded by the control system 12, .. a first portion P1 of the grille bars 26 can be illuminated at full brightness, while a second portion P2 of the grille bars 26 can be more dimly lit (e.g., about 20% intensity or less)”). 
	Regarding claim 7, Salter teaches wherein the lamp controller is configured to switch the automated driving indicator lamp to a second lighting state different from the first lighting state, after the vehicle makes the departure by the automated driving (¶0067, “After all the grille bars 26 of the illuminated grille assembly 20 have been illuminated in the first color and the vehicle 10 begins to move, the color of each grille bar 26 can be changed to a second color (e.g., white)”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle indicator light system as disclosed by Redick by incorporating the adjustment of the light based on the vehicle mode as taught by Salter for the purpose of improving safety by providing visible indications of the vehicle operating intentions may be particularly autonomous vehicles, i.e., vehicles that can be operated either wholly or partially without input from a human operator.
	Regarding claim 8, Salter further teaches wherein the lamp controller is configured to switch the automated driving indicator lamp to a second lighting state different from the first lighting state, after the vehicle makes the departure by the automated driving (¶0067, “After all the grille bars 26 of the illuminated grille assembly 20 have been illuminated in the first color and the vehicle 10 begins to move, the color of each grille bar 26 can be changed to a second color (e.g., white)”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle indicator light system as disclosed by Redick by incorporating the adjustment of the light based on the vehicle mode as taught by Salter for the purpose of improving safety by providing visible indications of the vehicle operating intentions may be particularly autonomous vehicles, i.e., vehicles that can be operated either wholly or partially without input from a human operator.
	Regarding claim 9, Salter teaches wherein the lamp controller is configured to switch the automated driving indicator lamp to a second lighting state different from the first lighting state, after the vehicle makes the departure by the automated driving  (¶0067, “After all the grille bars 26 of the illuminated grille assembly 20 have been illuminated in the first color and the vehicle 10 begins to move, the color of each grille bar 26 can be changed to a second color (e.g., white)”).   
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle indicator light system as disclosed by Redick by incorporating the adjustment of the light based on the vehicle mode as taught by Salter for the purpose of improving safety by providing visible indications of the vehicle operating intentions may be particularly autonomous vehicles, i.e., vehicles that can be operated either wholly or partially without input from a human operator.
	Regarding claim 10,  Salter teaches wherein the lamp controller is configured to switch the automated driving indicator lamp to a second lighting state different from the first lighting state, after the vehicle makes the departure by the automated driving (¶0067, “After all the grille bars 26 of the illuminated grille assembly 20 have been illuminated in the first color and the vehicle 10 begins to move, the color of each grille bar 26 can be changed to a second color (e.g., white)”).    
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle indicator light system as disclosed by Redick by incorporating the adjustment of the light based on the vehicle mode as taught by Salter for the purpose of improving safety by providing visible indications of the vehicle operating intentions may be particularly autonomous vehicles, i.e., vehicles that can be operated either wholly or partially without input from a human operator.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Redick (US 20200031274 A1) in view of PETTINGER (GB 2571149 A), Salter (2018/0334088) as applied to claim 7, and further in view of Jacobsthal (US 20190248421 A1).

	Regarding claim 11, Reick does not explicitly disclose, but Jacobsthal teaches wherein in the second lighting state, the lamp controller is configured to cause continuous illumination of the automated driving indicator lamp (¶0058, “a first status indication of emitting a substantially continuous red light corresponds to a first operating state of operation of the engine of the autonomous work vehicle.”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle indicator light system as disclosed by Redick by incorporating the continuous  of the light based on the vehicle mode as taught by Jacobsthal for the purpose of improving safety by providing visible indications of the vehicle operating intentions may be particularly autonomous vehicles, i.e., vehicles that can be operated either wholly or partially without input from a human operator.
	Regarding claim 12, Jacobsthal further teaches wherein in the second lighting state, the lamp controller is configured to cause continuous illumination of the automated driving indicator lamp (¶0058, “a first status indication of emitting a substantially continuous red light corresponds to a first operating state of operation of the engine of the autonomous work vehicle.”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle indicator light system as disclosed by Redick by incorporating the continuous  of the light based on the vehicle mode as taught by Jacobsthal for the purpose of improving safety by providing visible indications of the vehicle operating intentions may be particularly autonomous vehicles, i.e., vehicles that can be operated either wholly or partially without input from a human operator.
	Regarding claim 13, Jacobsthal teaches wherein  in the second lighting state, the lamp controller is configured to cause continuous illumination of the automated driving indicator lamp (¶0058, “a first status indication of emitting a substantially continuous red light corresponds to a first operating state of operation of the engine of the autonomous work vehicle.”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle indicator light system as disclosed by Redick by incorporating the continuous  of the light based on the vehicle mode as taught by Jacobsthal for the purpose of improving safety by providing visible indications of the vehicle operating intentions may be particularly autonomous vehicles, i.e., vehicles that can be operated either wholly or partially without input from a human operator.
	Regarding claim 14, Jacobsthal teaches wherein in the second lighting state, the lamp controller is configured to cause continuous illumination of the automated driving indicator lamp (¶0058, “a first status indication of emitting a substantially continuous red light corresponds to a first operating state of operation of the engine of the autonomous work vehicle.”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the autonomous vehicle indicator light system as disclosed by Redick by incorporating the continuous  of the light based on the vehicle mode as taught by Jacobsthal for the purpose of improving safety by providing visible indications of the vehicle operating intentions may be particularly autonomous vehicles, i.e., vehicles that can be operated either wholly or partially without input from a human operator.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ito (abstract) discloses a vehicle illumination system, including: interior lighting provided in a vehicle that is operable in a manual driving mode and in an autonomous driving mode; a detection device, provided in the vehicle, that detects an ambient light level outside the vehicle; a first control unit, provided in the vehicle, that controls switching on and switching off of headlights on the basis of a detection result from the detection device; and a second control unit that controls an illumination level of the interior lighting, such that the illumination level of the interior light when the headlights have been switched on while the vehicle is in the autonomous driving mode is higher than the illumination level of the interior lighting when the headlights have been switched on while the vehicle is in the manual driving mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667